Title: To Thomas Jefferson from Albert Gallatin, 29 October 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Octer. 29th 1807
                        
                        I think with you that the cutting out of the Western road, as proposed by Mr Moore, is the most eligible
                            mode, considering the impossibility of making contracts on the spot for completing a part, of applying the appropriation.
                            Will you write to him or shall I do it in yr. name? 
                  Respectfully Your obedt. Servt.
                        
                            Albert Gallatin
                            
                        
                    